Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered.
 
Response to Amendment
The Amendment filed 4/6/2021 has been entered.  Claims 1, 5-6, 8, 12-13, 15 and 19-20 are amended.  Claims 1-20 are pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Behrang et al., “GUIFetch: Supporting App Design and Development through GUI Search,” 2018 (hereinafter Behrang), in view of Li et al. (hereinafter Li), US 2015/0169140 A1 and further in view of ANDERSON et al. (hereinafter ANDERSON), US 2018/0074659 A1.

Regarding independent claim 1, Behrang teaches a computer-implemented method for generating a user interface (pg. 236 right column lines 20-23 GUIFetch a technique that takes advantage of the growing number of open source apps in public repositories to provide users with GUIs), the method comprising: receiving a sketch of a portion of a user interface (pg. 238 Section 3 Technique Figure 3 shows an overview of our technique, GUIFetch…Given a set of keywords and a sketch of an app, the Analysis Phase is responsible for finding the potential apps from open source code repositories, removing duplicates, and analyzing the source code and the sketch, pg. 239 Section 3.1.3 Sketch Parser…For some prototyping tools, in particular, it might be possible to directly parse their output, as we do in our implementation see Section 4.1, pg. 241 Section 4.1 Our tool could easily be extended to support other formats or other kinds of sketches; FIG. 3 suggests GUIFetch technique (the method comprising) receives a sketch of a user interface (receiving a sketch of a portion of a user interface) as input into the Sketch parser); analyzing said sketch to predict a first set of intended sketches of said user interface (pg. 239 Section 3.2 Similarity Computation Phase GUIFetch takes as input the source code of non-duplicate apps, the GUI hierarchies of the screens of these apps and of the sketch, and the dynamic transition graph it computed in the analysis phase, pg. 240-241 Section 3.2.3 Rank Calculator After computing screen and transition similarity scores for all the screens and transitions in the sketch…besides showing the ranking at the app level, GUIFetch also provides the ranking of each app’s screen per sketch screen.  In this way, users can see both rankings, side by side and decide which one works better for them; this suggests GUIFetch analyzes the input sketch (analyzing said sketch) and provides a ranking of similar (to predict) set of (a first set) app’s screen (of said user interface) per sketch screen (of intended sketches)) using artificial intelligence based on historical data consisting of renderings of user interface designs (pg. 239 Section 3.1.4 GUI Hierarchy Generator…GUIFetch performs a dynamic analysis based on crawling-it launches the app and generates events, such as clicks, long clicks, and so on, through the user interface trying to reach all the screens in the app.  Every time a new screen is observed, GUIFetch records it, pg. 239 Section 3.2 Similarity Computation Phase GUIFetch takes as input the source code of non-duplicate apps, the GUI hierarchies of the screens of these apps and of the sketch, and the dynamic transition graph it computed in the analysis phase, pg. 239-240 Section 3.2.1. Screen Similarity Score Calculator Note that the percentages we assign to the different criteria are based on our preliminary empirical investigation, in which we trained GUIFetch on about 100 apps and tested it on 40 different apps to identify effective thresholds; this suggests GUIFetch’s dynamic analysis uses training (using artificial intelligence) based on launched apps’ recorded screens (based on historical data) comprising of recorded screens in the app (consisting of renderings of user interface designs)), wherein said historical data comprises previously rendered user interface screens of existing software applications (pg. 238 Section 3 Technique Given a set of keywords and a sketch of an app, the Analysis Phase is responsible for finding the potential apps from open source code repositories, pg. 239 Section 3.1.4 GUI Hierarchy Generator…GUIFetch performs a dynamic analysis based on crawling-it launches the app and generates events, such as clicks, long clicks, and so on, through the user interface trying to reach all the screens in the app.  Every time a new screen is observed, GUIFetch records it; thus the recorded screen of launched apps (wherein said historical data) are generated screens from apps launched (comprises previously rendered user interface screens) during dynamic crawl analysis of potential apps from open source code repositories (of existing software applications)); 
Behrang does not expressly teach wherein said sketch is a wireframe; generating and displaying a first set of intended final sketch renderings of said user interface using said first set of predicted intended sketches of said user interface based on a model trained to extract visual characteristics from existing user interface screens; receiving a selection of a first final sketch rendering of said user interface from said first set of intended final sketch renderings of said user interface. 
However, Li teaches or suggests wherein a sketch is a wireframe ([0050] The UI design application 115 executing on the client 110 receives 425 a user input to create a UI design. The UI design application 115 may receive subsequent user inputs to add one or more UI components on to the partially completed UI design, the existing UI components. An example partially completed UI design is illustrated in FIG. 5A; FIG. 5A suggests the partially completed UI design created from a user input (wherein a sketch) with a frame “Region” (is a wireframe)); generating and displaying a first set of intended final sketch renderings of a user interface using a first set of predicted intended sketches of said user interface ([0052] The UI design application 115 displays 445 the layout of a representative design example in one of the layout groups along with the existing UI components to complete the UI design. On exemplary auto-completed UI design is illustrated in FIG. 5B. Referring again to FIG. 4, the UI design application 115 receives 450 a user selection of a region in the automatically completed UI design, and displays a detail slider 560 and an example slider 570 next to the selected region, as illustrated in FIG. 5C. The UI design application 115 fills 455 the selected regions with suggested displays based on user interactions with the two scrollbars. The user can scroll the detail slider 560 to control the level of groups (e.g., layout groups, background groups, font groups) to view, and scroll the example slider 570 to navigate through the representative design examples. FIG. 5D illustrates the designer scrolling the example slider to view suggested layouts for the selected region, FIG. 5E illustrates the designer scrolling the example slider to view suggested backgrounds for the selected region, FIG. 5F illustrates the designer scrolling the example slider to view suggested fonts for the selected region, and FIG. 5G illustrates the designer scrolling the example slider to view a specific design example for the selected region; this suggest that the UI design application generates and displays in FIG. 5B a first set of intended final sketch renderings, wherein user scrolling bottom design slider would reveal the others of the set of intended final sketch renderings, of a user interface using a first set of predicted intended sketches, FIG. 5B which has been automatically completed compared with FIG. 5A, of said user interface) based on a model trained to extract visual characteristics from existing user interface screens ([0051] The server 120 receives the UI query and searches 435 in the index for design examples with UI components similar to the existing UI components specified in the UI query. In one embodiment, the server 120 calculates minimum transformation costs between such UI components, and includes design examples with costs less than a predetermined threshold value in search results for the UI query. The server 120 groups (and/or subgroups) 440 the design examples for designs of common regions according to attributes such as layout, background, and font, and transmits the grouped design examples to the UI design application 115, [0041] The crawling module 350 creates a design example corpus by retrieving UI contents such as web pages, desktop graphical UI, and Android interface designs. For example, the crawling module 350 visits the web server 130 to systematically retrieve web pages hosted thereon. The crawling module 350 analyzes the harvested design examples to identify UI components included therein and determine attributes of the identified UI components. In one embodiment, the crawling module 350 analyzes the design examples based on the specific formats of the design examples. For example, for a web page in hypertext markup language (HTML), the crawling module 350 analyzes the HTML code of the web page according to the data structure and/or grammar of HTML to identify the UI components of the web page and their attributes. Additionally or alternatively, the crawling module 350 may apply a computer vision-based approach to analyze the UI components of each design example, [0042] The indexing module 360 indexes the design examples retrieved by the crawling module 350 using attributes of UI components included in the design examples. As described above, a design example includes one or more UI components (e.g., regions, texts, images, and buttons), each of which includes attributes (e.g., location, length, height, background, font, and layout) that collectively define the UI component in the design example it belongs to. For example, the background attribute is an integer that represents a color value or a texture identifier of the background of the associated UI component; this suggest the design example presented to the user in FIG. 5B is based on an index of design examples (based on a model) retrieved from a crawling module that applies a computer vision-based approach to analyze (trained to extract visual characteristics) the UI components of each design example wherein the indexed design examples corpus are retrieved from existing UI content web pages (from existing user interface screens)); receiving a selection of a first final sketch rendering of said user interface from said first set of intended final sketch renderings of said user interface ([0052] The UI design application 115 displays 445 the layout of a representative design example in one of the layout groups along with the existing UI components to complete the UI design. On exemplary auto-completed UI design is illustrated in FIG. 5B. Referring again to FIG. 4, the UI design application 115 receives 450 a user selection of a region in the automatically completed UI design, and displays a detail slider 560 and an example slider 570 next to the selected region, as illustrated in FIG. 5C. The UI design application 115 fills 455 the selected regions with suggested displays based on user interactions with the two scrollbars. The user can scroll the detail slider 560 to control the level of groups (e.g., layout groups, background groups, font groups) to view, and scroll the example slider 570 to navigate through the representative design examples. FIG. 5D illustrates the designer scrolling the example slider to view suggested layouts for the selected region, FIG. 5E illustrates the designer scrolling the example slider to view suggested backgrounds for the selected region, FIG. 5F illustrates the designer scrolling the example slider to view suggested fonts for the selected region, and FIG. 5G illustrates the designer scrolling the example slider to view a specific design example for the selected region, [0053] Referring again to FIG. 4, the UI design application 115 receives 460 a user acceptance for a currently displayed design for the selected region, and adds 465 the design into the partially complete UI design; this suggests that a user can provide input to a currently displayed design for a select region such as FIG. 5B of a design example displayed (receiving a selection of a first final sketch rendering of said user interface) to add the selected displayed design example into the partially completed UI design (from said first set of intended final sketch renderings of said user interface)).
Because Behrang and Li both address the issue of providing a user with UI components based on similarity to user’s input of a UI design, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings or suggestions of wherein a sketch is a wireframe; generating and displaying a first set of intended final sketch renderings of a user interface using a first set of predicted intended sketches of said user interface based on a model trained to extract visual characteristics from existing user interface screens; receiving a selection of a first final sketch rendering of said user interface from said first set of intended final sketch renderings of said user interface as suggested by Li into Behrang’s method, with a reasonable expectation of success, such that Behrang’s GUIFetch is modified to support sketches consisting of a frame UI component and further generates and displays a set of autocompleted design examples retrieved from a crawling module that applies a computer vision-based approach to analyze (trained to extract visual characteristics) the UI components of each design example wherein the indexed design examples corpus are retrieved from existing UI content web pages and within which a user can select a currently displayed design for a selected region to add the design into the partially completed UI design to teach wherein said sketch is a wireframe; generating and displaying a first set of intended final sketch renderings of said user interface using said first set of predicted intended sketches of said user interface based on a model trained to extract visual characteristics from existing user interface screens; receiving a selection of a first final sketch rendering of said user interface from said first set of intended final sketch renderings of said user interface.  This modification would have been motivated by the desire to provide the user with a more effective technique for effectively and easily leverage existing design examples to create their own UI designs (Li [0002]).
 Behrang and Li do not expressly teach generating code to render said selected first final sketch rendering of said user interface in response to a user indicating said selected first final sketch rendering of said user interface is a final intended design.
However, ANDERSON teaches or suggests generating code to render a selected first sketch rendering of a user interface in response to a user indicating said selected first sketch rendering of said user interface is a final intended design ([0024] Additionally, when a user interface element is added to the workspace 106, a details area 110 is provided that exposes the configurable features for that user interface element. As noted above, the configurable features can be limited to enforce consistency among user interface designs. For instance, FIG. 1B shows a details area 110 that is presented in response to the UX designer adding the content panel user interface element 108 to the workspace 106. As shown in FIG. 1B, the details area 110 for the content panel user interface element 108 includes a text box 112 for entering a title. As shown in FIG. 1C, when the UX designer adds text to the text box 112, the title 114 in the workspace 106 is updated. Additionally, the base user interface code is updated based on the selection made in the details area 110; this suggests base user interface code is updated (generating code) to display the content panel user interface element 108 that has been selected and added to workspace 106 of the user interface (to render a selected first sketch rendering of a user interface) in response to the UX designer adding the content panel user interface element 108 as shown in FIG. 1B to the workspace 106 user interface design (indicating said selected first sketch rendering of said user interface is a final intended design)).
Because Behrang, in view of Li, and ANDERSON address the issue of a design tool facilitating the design of user interfaces for applications, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings or suggestions of generating code to render a selected first sketch rendering of a user interface in response to a user indicating said selected first sketch rendering of said user interface is a final intended design as suggested by ANDERSON Behrang and Li’s computer-implemented method, with a reasonable expectation of success, such that Behrang and Li modified GUIFetch technique is further modified to generate code for a user selected design example in response to the user selected design added into the partially completed UI design to teach generating code to render said selected first final sketch rendering of said user interface in response to a user indicating said selected first final sketch rendering of said user interface is a final intended design.  This modification would have been motivated by the desire to have the design tool facilitate the design of user interface for applications reducing the tediousness and time-consumption of writing code to produce an application with a visual design (ANDERSON [0001], [0003]).

Regarding dependent claim 4, Behrang, in view of Li and ANDERSON, teach or suggest the method as recited in claim 1, wherein said first set of intended final sketch renderings of said user interface is determined based on matching previously rendered user interfaces with elements closest in appearance to said first set of predicted intended sketches of said user interface (see Li [0037] In one embodiment, the UI components in the retrieved design examples are grouped into different regions (e.g., regions 540 and 550 in FIG. 5B), and the retrieved design examples are grouped (and/or sub-grouped) according to their design similarities in terms of attributes such as layout, color, and font in these regions, [0042] The indexing module 360 indexes the design examples retrieved by the crawling module 350 using attributes of UI components included in the design examples. As described above, a design example includes one or more UI components, [0050] The UI design application 115 executing on the client 110 receives 425 a user input to create a UI design. The UI design application 115 may receive subsequent user inputs to add one or more UI components on to the partially completed UI design, the existing UI components. An example partially completed UI design is illustrated in FIG. 5A, [0051] The server 120 receives the UI query and searches 435 in the index for design examples with UI components similar to the existing UI components specified in the UI query, [0052] The UI design application 115 displays 445 the layout of a representative design example in one of the layout groups along with the existing UI components to complete the UI design. On exemplary auto-completed UI design is illustrated in FIG. 5B, [0053] Referring again to FIG. 4, the UI design application 115 receives 460 a user acceptance for a currently displayed design for the selected region, and adds 465 the design into the partially complete UI design; this suggests that when a user provides acceptance for a currently displayed design of FIG. 5B with UI components, the said UI components are added into the partially completed UI design (wherein said first set of intended final sketch renderings of said user interface) wherein the UI components of the design example of FIG. 5B were retrieved according to design similarities (is determined based on matching) in terms of attributes such as layout, color, and font in these regions indexed to (closest in appearance) retrieved existing UI components (previously rendered user interfaces with elements) which are then auto-completed along with the existing UI component as illustrated in FIG. 5B (to said first set of predicted intended sketches of said user interface)).

Regarding dependent claim 5, Behrang, in view of Li and ANDERSON, teach or suggest the method as recited in claim 1, wherein said model (see Li [0041-0042] index of design examples) comprises an encoder/decoder model that is trained on information from user interface metadata and screenshots of user interfaces (Behrang further discloses pg. 239 Section 3.1.4 GUI Hierarchy Generator GUIFetch generates the GUI hierarchies for every possible screen of the app…GUIs can be built statically through XML layout files or dynamically through calls to library functions.  Therefore, to identify all screens and their corresponding widgets, GUIFetch needs to perform both static and dynamic analyses…GUIFetch first gets the source code of the app and finds a mapping between screen layout files and source files…After identifying screens and mappings to layout and source files, GUIFetch performs a dynamic analysis based on crawling…Every time a new screen is observed, GUIFetch records it; the combination of Behrang, Li and ANDERSON suggests the index of design examples further includes reference GUI hierarchies generated by parsing through XML and library functions (comprises an encoder/decoder model) generated based on source code with screen layout (that is trained on information from user interface metadata) and screens recorded from apps (and screenshots of user interfaces)) to translate said screenshots into a domain specific language and then into code (see Li [0041] design example UI contents are retrieved from crawling [0052] that the design examples are added to and displayed along with the existing UI components to complete the UI design and ANDERSON [0024] Additionally, when a user interface element is added to the workspace, a details area is provided that exposes the configurable features for that user interface element…the base user interface code is updated based on the selection made in the details area, [0030] At any point during the design process, the UX designer can select the “Code” button to view the base code that has been generated; thus the combination of Behrang, Li and ANDERSON suggest that the modified GUIFetch would add to the UI design the UI components from the recorded screens (to translate said screenshots) identified by the GUI hierarchies with configurable features in a details area (into a domain specific language) and the user can view the base code of added/updated element (and then into code)).  

Regarding dependent claim 6, Behrang, in view of Li and ANDERSON, teach or suggest the method as recited in claim 1, wherein said model (see Li [0041-0042] index of design examples) is trained on information from user interface component metadata and screenshots of user interfaces (Behrang further discloses pg. 239 Section 3.1.4 GUI Hierarchy Generator GUIFetch generates the GUI hierarchies for every possible screen of the app…GUIs can be built statically through XML layout files or dynamically through calls to library functions.  Therefore, to identify all screens and their corresponding widgets, GUIFetch needs to perform both static and dynamic analyses…GUIFetch first gets the source code of the app and finds a mapping between screen layout files and source files…After identifying screens and mappings to layout and source files, GUIFetch performs a dynamic analysis based on crawling…Every time a new screen is observed, GUIFetch records it; the combination of Behrang, Li and ANDERSON suggests the index of design examples further includes reference GUI hierarchies generated based on source code with screen layout (is trained on information from user interface metadata) and screens recorded from apps (and screenshots of user interfaces)) to translate said screenshots into a domain specific language and then into code (see Li [0041] design example UI contents are retrieved from crawling [0052] that the design examples are added to and displayed along with the existing UI components to complete the UI design and ANDERSON [0024] Additionally, when a user interface element is added to the workspace, a details area is provided that exposes the configurable features for that user interface element…the base user interface code is updated based on the selection made in the details area, [0030] At any point during the design process, the UX designer can select the “Code” button to view the base code that has been generated; thus the combination of Behrang, Li and ANDERSON suggest that the modified GUIFetch would add to the UI design the UI components from the recorded screens (to translate said screenshots) identified by the GUI hierarchies with configurable features in a details area (into a domain specific language) and the user can view the base code of added/updated element (and then into code)), wherein said model is trained after classification of user interface components (see Behrang pg. 239 Section 3.1.3 Sketcher Parser To make the user sketch comparable to real apps, GUIFetch needs to generate GUI hierarchies for it, along with transitions between the GUIs.  The first step in generating comparable GUI hierarchies is to find a mapping between the types of Android widgets and the type of elements in the sketch; this suggests the generation of the comparable GUI hierarchies (wherein said model is trained) after mapping of types of widgets (after classification of user interface components)). 
  
Regarding dependent claim 7, Behrang, in view of Li and ANDERSON, teach or suggest the method as recited in claim 1, wherein said sketch is a continuation of a prior sketch of said user interface (see Li [0050] The UI design application 115 executing on the client 110 receives 425 a user input to create a UI design. The UI design application 115 may receive subsequent user inputs to add one or more UI components on to the partially completed UI design, the existing UI components. An example partially completed UI design is illustrated in FIG. 5A. Referring again to FIG. 4, the UI design application 115 generates 430 a UI query with attributes of the existing UI components, and transmits the UI query to the server 120; wherein the combination of Behrang, Li and ANDERSON suggests that the currently displayed partially completed UI design sketch (wherein said sketch) is a continuation of a prior sketch of the partially completed UI design with existing UI components (is a continuation of a prior sketch of said user interface)).

Regarding claims 8 and 11-14, claims 8 and 11-14 are computer program product claims that are substantially the same as the method of claims 1 and 4-7, respectively, thus claims 8 and 11-14 are rejected for the same reasons as claims 1 and 4-7.  In addition, Li discloses a computer program product for generating a user interface ([0024] The UI design application 115 is a software program (a computer program product) intended to be used by a user to create UI designs (for generating a user interface)), the computer program product ([0031] computer program module software) comprising a non-transitory computer readable storage medium having program code embodied therewith ([0031] module of computer program logic (having program code embodied therewith)…program modules stored on the storage device, loaded into the memory (comprising a non-transitory computer readable storage medium)), the program code comprising the programming instructions for ([0031] program modules for providing functionality described herein…module refers to computer program logic).

Regarding claims 15 and 18-20, claims 15 and 18-20 are system claims that are substantially the same as the method of claims 1 and 4-6, respectively, thus claims 15 and 18-20 are rejected for the same reasons as claims 1 and 4-6.  In addition, Li discloses a system ([0031] The computer 200), comprising: a memory for storing a computer program ([0031] program modules are stored on the storage device, loaded into memory) for generating a user interface ([0024] The UI design application 115 is a software program intended to be used by a user to create UI designs (for generating a user interface)); and a processor connected to said memory ([0031] program module…loaded into the memory, and executed by the processor), wherein said processor is configured to execute the program instructions of the computer program comprising ([0031] The computer 200 is adapted to execute computer program modules for providing the functionality described herein…module refers to computer program logic (the program instructions of) used to provide the specified functionality…implemented in software (of the computer program product comprising)…program modules…executed by the processor (wherein the said processor is configured to execute)). 

Allowable Subject Matter
Claims 2-3, 9-10 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowable subject matter in Claims 2-3, 9-10 and 16-17.

The prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in Claims 2, 9 and 16 when taken in the context of the claims as a whole.
At best the prior arts of record, specifically Behrang discloses (pg. 236 right column lines 20-23) GUIFetch a technique that takes advantage of the growing number of open source apps in public repositories to provide users with GUIs, (pg. 238 Section 3 Technique Figure 3) Given a set of keywords and a sketch of an app, the Analysis Phase is responsible for finding the potential apps from open source code repositories, removing duplicates, and analyzing the source code and the sketch, (pg. 239 Section 3.1.3 Sketch Parser) for some prototyping tools, in particular, it might be possible to directly parse their output, as we do in our implementation see Section 4.1, (pg. 241 Section 4.1) tool could easily be extended to support other formats or other kinds of sketches, (pg. 239 Section 3.2 Similarity Computation Phase) GUIFetch takes as input the source code of non-duplicate apps, the GUI hierarchies of the screens of these apps and of the sketch, and the dynamic transition graph it computed in the analysis phase, (pg. 240-241 Section 3.2.3 Rank Calculator) After computing screen and transition similarity scores for all the screens and transitions in the sketch…besides showing the ranking at the app level, GUIFetch also provides the ranking of each app’s screen per sketch screen.  In this way, users can see both rankings, side by side and decide which one works better for them, (pg. 239 Section 3.1.4 GUI Hierarchy Generator) GUIFetch performs a dynamic analysis based on crawling-it launches the app and generates events, such as clicks, long clicks, and so on, through the user interface trying to reach all the screens in the app.  Every time a new screen is observed, GUIFetch records it, (pg. 239-240 Section 3.2.1 Screen Similarity Score Calculator) Note that the percentages we assign to the different criteria are based on our preliminary empirical investigation, in which we trained GUIFetch on about 100 apps and tested it on 40 different apps to identify effective thresholds; Li (US 2015/0169140 A1) discloses [0041] The crawling module 350 creates a design example corpus by retrieving UI contents such as web pages, desktop graphical UI, and Android interface designs. For example, the crawling module 350 visits the web server 130 to systematically retrieve web pages hosted thereon. The crawling module 350 analyzes the harvested design examples to identify UI components included therein and determine attributes of the identified UI components. In one embodiment, the crawling module 350 analyzes the design examples based on the specific formats of the design examples. For example, for a web page in hypertext markup language (HTML), the crawling module 350 analyzes the HTML code of the web page according to the data structure and/or grammar of HTML to identify the UI components of the web page and their attributes. Additionally or alternatively, the crawling module 350 may apply a computer vision-based approach to analyze the UI components of each design example, [0042] The indexing module 360 indexes the design examples retrieved by the crawling module 350 using attributes of UI components included in the design examples. As described above, a design example includes one or more UI components (e.g., regions, texts, images, and buttons), each of which includes attributes (e.g., location, length, height, background, font, and layout) that collectively define the UI component in the design example it belongs to. For example, the background attribute is an integer that represents a color value or a texture identifier of the background of the associated UI component, [0050] The UI design application 115 executing on the client 110 receives 425 a user input to create a UI design. The UI design application 115 may receive subsequent user inputs to add one or more UI components on to the partially completed UI design, the existing UI components. An example partially completed UI design is illustrated in FIG. 5A, [0051] The server 120 receives the UI query and searches 435 in the index for design examples with UI components similar to the existing UI components specified in the UI query. In one embodiment, the server 120 calculates minimum transformation costs between such UI components, and includes design examples with costs less than a predetermined threshold value in search results for the UI query. The server 120 groups (and/or subgroups) 440 the design examples for designs of common regions according to attributes such as layout, background, and font, and transmits the grouped design examples to the UI design application 115, [0052] The UI design application 115 displays 445 the layout of a representative design example in one of the layout groups along with the existing UI components to complete the UI design. On exemplary auto-completed UI design is illustrated in FIG. 5B. Referring again to FIG. 4, the UI design application 115 receives 450 a user selection of a region in the automatically completed UI design, and displays a detail slider 560 and an example slider 570 next to the selected region, as illustrated in FIG. 5C. The UI design application 115 fills 455 the selected regions with suggested displays based on user interactions with the two scrollbars. The user can scroll the detail slider 560 to control the level of groups (e.g., layout groups, background groups, font groups) to view, and scroll the example slider 570 to navigate through the representative design examples. FIG. 5D illustrates the designer scrolling the example slider to view suggested layouts for the selected region, FIG. 5E illustrates the designer scrolling the example slider to view suggested backgrounds for the selected region, FIG. 5F illustrates the designer scrolling the example slider to view suggested fonts for the selected region, and FIG. 5G illustrates the designer scrolling the example slider to view a specific design example for the selected region, [0053] Referring again to FIG. 4, the UI design application 115 receives 460 a user acceptance for a currently displayed design for the selected region, and adds 465 the design into the partially complete UI design; and ANDERSON (US 2018/0074659 A1) discloses [0024] Additionally, when a user interface element is added to the workspace 106, a details area 110 is provided that exposes the configurable features for that user interface element. As noted above, the configurable features can be limited to enforce consistency among user interface designs. For instance, FIG. 1B shows a details area 110 that is presented in response to the UX designer adding the content panel user interface element 108 to the workspace 106. As shown in FIG. 1B, the details area 110 for the content panel user interface element 108 includes a text box 112 for entering a title. As shown in FIG. 1C, when the UX designer adds text to the text box 112, the title 114 in the workspace 106 is updated. Additionally, the base user interface code is updated based on the selection made in the details area 110.
In addition, the references uncovered have not provided a basis of evidence for asserting a motivation for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings to arrive at the present invention as recited in the context of claims 2, 9 and 16 as a whole.  

Claims 3, 10 and 17 are dependent on claims 2, 9 and 16, respectively, thus claims 2-3, 9-10, and 16-17 are objected to.

Response to Arguments
Applicant’s amendments and remarks regarding the 35 U.S.C. 101 rejection of claims 8-14 are persuasive, consequently, the 35 U.S.C. 101 rejection of claims 8-14 set forth in the Office Action dated 1/19/2021 are hereby withdrawn.

Applicant’s remarks filed 4/6/2021 traversing the 35 U.S.C. 103 rejections for claims 1, 4-8, 11-15 and 18-20 have been fully considered but they are moot in view of a new ground of rejection under 35 U.S.C. 103 as unpatentable over Behrang, in view of Li and ANDERSON as detailed in the rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rohde, US 2020/0134388 A1 (Apr. 30, 2020) (ABSTRACT Techniques are disclosed relating to refining, based on user feedback, one or more machine learning engines for automatically generating component-based user interfaces. In various embodiments, a computer system stores template information that defines a plurality of component types and one or more display parameters identified for one or more user interfaces. The computer system may receive a request to generate a user interface, where the request specifies a data set to be displayed. Further, the computer system may automatically generate a user interface, where the generating is performed by one or more machine learning engines that use the template information and the data set as inputs. The computer system may then provide the user interface to one or more users, receive user feedback associated with the user interface, and train at least one of the one or more machine learning engines based on the user feedback).                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393. The examiner can normally be reached M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KC/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143